On agreed statement of facts, judgment that defendant specifically perform the contract and accept the deed tendered by plaintiffs unanimously directed for plaintiffs, without costs. Plaintiffs have a good and marketable title to tho promises in question. The deed dated June 15, 1874. executed by Jane Lu Gar and Rodney P. Lu Gar to Ella S. Hadley, recorded in Westchester county register's office on June 25, 1874, in liber 876 of Deeds, at page 169. granted to said Ella S. Hadley a life estate in the premises in question with remainder to her children living at the time of her death in June, 1920, who are Florence L. Hadley, Mary B Casseday and Mortimer L. Hadley. Elizabeth Marvel, the former wife of said Moriimer L. Hadley, has in said premises a dower interest, which she releases. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.